FILED

UNITED STATES DISTRICT COURT

FOR THE DISTRICT 0F COLUMBIA _]AN 2 [] 2[]12
C|erk, U.S. District & Bankruptcy
Courts for the District of Co|umbia

ABDUL AYAT MOHAMMED BEY, )
)

Plaintiff, )

)

v_ ) civil Acti@n No. 12 (){]8'7

)

DEPARTMENT OF HUMAN SERVICES, et al., )
)

Defendants. )

MEMORANDUM OPINION

This matter comes before the court on review of plaintiff s application to proceed in
forma pauperis and pro se civil complaint. The Court will grant the application, and dismiss the
complaint.

The Court has reviewed plaintiff s complaint, keeping in mind that complaints filed by
pro se litigants are held to less stringent standards than those applied to formal pleadings drafted
by lawyers. See Haz`nes v. Kerner, 404 U.S. 5l9, 520 (1972). Even pro se litigants, however,
must comply with the Federal Rules of Civil Procedure. Jarrell v. Tz`sch, 656 F. Supp. 237, 239
(D.D.C. 1987). Rule S(a) of the Federal Rules of Civil Procedure requires that a complaint
contain a short and plain statement of the grounds upon which the court’s jurisdiction depends, a
short and plain statement of the claim showing that the pleader is entitled to relief, and a demand
for judgment for the relief the pleader seeks. Fed. R. Civ. P. 8(a). The purpose of the minimum
standard of Rule 8 is to give fair notice to the defendants of the claim being asserted, sufficient to

prepare a responsive answer, to prepare an adequate defense and to determine whether the

doctrine ofresjudz`cata applies. Brown v. Calz`j"arzo, 75 F.R.D. 497, 498 (D.D.C. l977).
Plaintiff s complaint rambles and touches on several topics, from public assistance

(which he characterizes as a "ponzi scheme"), to welfare reform, kidnap victims, identification
requirements for voters, the prosecution of the late Senator Ted Stevens, and the presidential
election. lt is difficult not only to discern a viable claim within this Court’s jurisdiction, but also
to identify a clear statement showing plaintiff s entitlement to the relief he seeks. Accordingly,

the Court will dismiss the complaint without prejudice. An Order consistent with this

way

DATE: IZA‘  k Unit Sta J/iiE/ge?

Memorandum Opinion is issued separately.